United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1867
Issued: December 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 27, 2014 appellant filed a timely appeal from a July 15, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish injuries on
March 10, 2014 while in the performance of duty.
On appeal, appellant contended that she timely submitted all the requested information in
support of her claim. She further contended that the medical evidence was sufficient to establish
her claimed injury and resultant disability which caused her to resign from the employing
establishment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 21, 2014 appellant, then a 38-year-old city carrier assistant, filed a traumatic
injury claim alleging that she sprained her left ankle on March 10, 2014. She stated that she was
walking on a sidewalk at 4:30 p.m. when she stepped on the side of the sidewalk and twisted her
ankle. Appellant related that she experienced further pain when she stepped on uneven
pavement.
A notification of personnel action indicated that appellant voluntarily resigned from the
employing establishment effective March 29, 2014.
In a medical report and progress notes dated March 11 to 28, 2014, Thanh Phan, a
physician’s assistant, and Kenneth R. Johnson, a physical therapist, diagnosed a sprain/strain of
the left ankle and sprain of the left foot in unspecified sites, addressed her restrictions, and
released her to return to regular-duty work on March 28, 2014.
By letter dated June 9, 2014, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested additional factual and medical evidence. OWCP
also requested that the employing establishment submit any medical evidence regarding
treatment appellant received at its medical facility.
In a June 20, 2014 letter, appellant described the March 10, 2014 incident. She stated
that, while carrying mail and packages on an uneven sidewalk on her new route, she twisted her
left foot at the edge of the sidewalk. As she continued to deliver mail, appellant stepped on
uneven pavement and her left foot went forward bending down hard due to the broken/cracked
pavement. She was in pain and had to walk slowly but did not think her injury was serious.
After appellant arrived at home she experienced difficulty walking from her vehicle to her house.
The next day she informed a manager about her injury and then sought medical treatment for her
swollen foot.
In progress notes dated March 14 to 26, 2014, Mr. Johnson and Mr. Phan listed findings
on physical and x-ray examination, reiterated the diagnosis of sprain/strain of the left ankle and
sprain of the left foot in unspecified sites and addressed appellant’s treatment.
In a July 15, 2014 decision, OWCP denied appellant’s claim, finding that the factual and
medical evidence were insufficient to establish a left ankle injury on March 10, 2014 while in the
performance of duty. It stated that she did not answer all the questions on the questionnaire.
OWCP stated that the medical evidence either was not from a qualified physician under FECA or
did not provide a history of injury as related by appellant and a rationalized opinion on the causal
relationship between the claimed incident and a diagnosed medical condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
2

Id.

2

States within the meaning of FECA; that the claim was filed within applicable time limitation;
that an injury was sustained while in the performance of duty as alleged; and that any disability
and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged. Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.5
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.6
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action. An employee has not met his or her burden in establishing the
occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Circumstances such as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury, and failure to obtain medical treatment may, if otherwise unexplained, cast doubt on an
employee’s statement in determining whether a prima facie case has been established.7
ANALYSIS
The Board finds that appellant has established that on March 10, 2014 she twisted her
ankle when she stepped on the edge of a sidewalk while delivering mail on her route. As noted,
an employee’s statement alleging that an incident occurred at a given time and in a given manner
is of great probative value and will stand unless refuted by strong or persuasive evidence.8
Appellant’s account of the March 10, 2014 incident was consistent throughout the case record.
She filed a traumatic injury claim stating that she was walking on a sidewalk at 4:30 p.m. on
March 10, 2014 when she twisted her left ankle as she stepped off the sidewalk. Appellant stated
that she experienced further pain when she stepped on uneven pavement. She submitted a
factual statement alleging that on March 10, 2014 she was carrying mail and packages on her
route when she twisted her left foot at the edge of an uneven sidewalk. Appellant also stated that
3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, id.

5

T.H., 59 ECAB 388 (2008).

6

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

7

Betty J. Smith, 54 ECAB 174 (2002).

8

See cases cited, supra note 6.

3

she experienced additional pain when she stepped on uneven pavement. While she did not
immediately report her injury to a manager, this does not render the claim factually deficient.
Appellant reputedly did not think her injury was serious and continued to deliver mail. After she
arrived at home she experienced difficulty walking. On the day following her injury, appellant
reported her injury to a manager and sought medical treatment on the same day. On
March 11, 2014 she was treated by Mr. Phan, who diagnosed a sprain/strain of the left ankle in
an unspecified site and sprain of the left foot. In view of the totality of the evidence, the Board
finds that an employment incident occurred on March 10, 2014, as alleged. Thus, appellant has
met the first component of fact of injury.
The remaining issue is whether the medical evidence establishes that appellant sustained
an injury causally related to the established employment incident. In order to establish a causal
relationship between the diagnosed condition and any resulting disability and the employment
incident, appellant must submit rationalized medical opinion evidence, based on a complete
factual and medical background, supporting such causal relationship.9
The medical report and progress notes from Mr. Phan, a physician’s assistant, and
Mr. Johnson, a physical therapist, have no probative medical value in establishing appellant’s
claim as neither a physician’s assistant nor a physical therapist is a physician as defined under
FECA.10
The Board finds that appellant has failed to submit any rationalized probative medical
evidence to establish that she sustained left ankle and foot injuries causally related to the
March 10, 2014 employment incident. Appellant did not meet her burden of proof.
On appeal, appellant contended that she timely submitted all the requested information in
support of her claim. Her contention is moot as the Board has found that the March 10, 2014
incident occurred as alleged.
Appellant also contended on appeal that the medical evidence was sufficient to establish
her claimed injury and resultant disability for work and resignation. As found above, the Board
finds that she did not submit any rationalized probative medical evidence supporting a causal
relationship between her diagnosed left ankle and foot conditions and the established
employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

T.H., 59 ECAB 388 (2008); James Mack, 43 ECAB 321 (1991).

10

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).

4

CONCLUSION
The Board finds that, while appellant has established incident, she has failed to establish
that her left ankle and foot injuries incurred on March 10, 2014 were causally related to the
accepted work incident.
ORDER
IT IS HEREBY ORDERED THAT the July 15, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: December 15, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

